UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of September 1, 2010, the Company had 31,310,909 shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of July 31, 2010 and January 30, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three months and six months ended July 31, 2010 and August 1, 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended July 31, 2010 and August 1, 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. (Reserved and Removed) 46 Item 5. Other Information 46 Item 6. Exhibits 47 Signatures 48 Exhibit index 49 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) July 31, 2010 January 30, 2010 Assets Current assets: Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Long-term marketable securities Software, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax assets, net of current portion Long-term investments Other non-current assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Other long-term liabilities Long-term deferred tax liabilities Total liabilities Commitments and contingencies (Note 10) Shareholders' equity: Preferred stock — — Common stock and additional paid-in capital Treasury stock ) ) Accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 Net revenue $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income from operations Interest and other income, net Impairment of investment — — Income before income taxes Provision for (benefit from) income taxes Net income $ Net income per share: Basic $ Diluted $ Shares used in computing net income per share: Basic Diluted See accompanying notes to the unaudited condensed consolidated financial statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended July 31, 2010 August 1, 2009 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation Impairment of investment — Provision for excess and obsolete inventory 51 Provision for sales returns and discounts 37 Deferred income taxes ) Software write off — Loss on disposal of equipment 54 — Tax benefit from employee stock option plan — Excess tax benefit from share-based compensation — ) Accretion of contributed leasehold improvements ) ) Goodwill adjustment — 15 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Other non-current assets 39 ) Accounts payable Accrued liabilities ) ) Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Restricted cash ) — Purchases of marketable securities ) ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Purchases of long-term investments ) ) Purchase of convertible note receivable — ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from exercises of employee stock options and stock purchase rights Excess tax benefit from share-based compensation — Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ — $ 75 Cash paid for income taxes $ $ See accompanying notes to the unaudited condensed consolidated financial statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations:Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our” and “us”) specializes in integrated system-on-chip, or SoC solutions for the internet protocol television, or IPTV media processor, connected home technologies, connected media player, prosumer and industrial audio/video, and other markets.We sell our products to manufacturers, designers and to a lesser extent, to distributors who, in turn, sell to manufacturers. Basis of presentation:The unaudited condensed consolidated financial statements include Sigma Designs, Inc. and its wholly-owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements.However, we believe that the disclosures are adequate and present the information fairly.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended January 30, 2010 included in our Annual Report on Form 10-K. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at July 31, 2010 and January 30, 2010, the consolidated results of our operations for the three months and six months ended July 31, 2010 and August 1, 2009, and the consolidated cash flows for the six months ended July 31, 2010 and August 1, 2009.The results of operations for the three months and six months ended July 31, 2010 are not necessarily indicative of the results to be expected for future quarters or the year. Accounting period:Each of our fiscal quarters presented herein includes 13 weeks and ends on the last Saturday of the period.The second quarter of fiscal 2011 ended on July 31, 2010.The second quarter of fiscal 2010 ended on August 1, 2009. Use of Estimates:The preparation of the condensed consolidated financial statements in conformity with US GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances.Actual results could differ from those estimates, and such differences may be material to the condensed consolidated financial statements. Income taxes:Income taxes are accounted for under an asset and liability approach in accordance with Accounting Standard Codification, or ASC 740, Income Taxes (formerly Statement of Financial Accounting Standards, or SFAS109, Accounting for Income Taxes). Deferred income taxes reflect the net tax effects of any temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for income tax purposes, and any operating losses and tax credit carryforwards. Deferred tax liabilities are recognized for future taxable amounts and deferred tax assets are recognized for future deductions, net of any valuation allowance, to reduce deferred tax assets to amounts that are considered more likely than not to be realized. Under ASC 740, Income Taxes (formerly FASB Interpretation No.48, or FIN48, Accounting for Uncertainty in Income Tax),the impact of an uncertain income tax position on the income tax return must be recognized as the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. Additionally, ASC 740 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. For the three months ended July 31, 2010, there was an increase of $0.4 million in unrecognized tax benefits.For the six months ended July 31, 2010, we recorded an increase of $1.0 millionin unrecognized tax benefits. In connection with the impairment of a convertible note and preferred stock investment that we made in a privately held company, we recorded a $1.8 million tax benefit during the three months ended July 31, 2010. On February 20, 2009, the California Budget Act of 2008 was signed into law which revised certain provisions of the California State Tax Code, including the option to elect an alternative method to attribute taxable income to California for tax years beginning on or after January 1, 2011.We now expect that in years 2011 and beyond, our income subject to tax in California will be lower than under prior tax law and that our California deferred tax assets are therefore less likely to be realized.As a result, we recorded a $3.6 million charge in the three months ended May 2, 2009 to reduce our previously recognized California deferred tax assets. 6 Recent accounting pronouncements:There have been no significant changes in accounting pronouncements as compared to the recent accounting pronouncements described in our audited consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended January 30, 2010. 2.Cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities consist of the following (in thousands): July 31, 2010 January 30, 2010 Book Net Unrealized Fair Book Net Unrealized Fair Value Gain Value Value Gain Value Money market funds $ $ — $ $ $ — $ Auction rate securities — Corporate bonds US agency discount notes 5 5 Municipal bonds and notes 4 6 Total cash equivalents and marketable securities $ Cash on hand held in the United States Cash on hand held overseas Total cash on hand Total cash, cash equivalents and marketable securities $ $ Reported as: Cash and cash equivalents $ $ Short-term marketable securities Long-term marketable securities $ $ The amortized cost and estimated fair value of cash equivalents and marketable securities, by contractual maturity areas follows(in thousands): July 31, 2010 January 30, 2010 Book Fair Book Fair Value Value Value Value Due in 1 year or less $ Due in greater than 1 year Total $ Our marketable securities include primarily corporate bonds and US agency discount notes.We classify our marketable securities as available-for-sale and report them at fair market value with the related unrealized gains and losses included in accumulated other comprehensive income.We monitor all of our marketable securities for impairment and if these securities are reported to have had a decline in fair value, we use significant judgment to identify events or circumstances that would likely have a significant adverse effect on the future value of each investment including: (i) the nature of the investment; (ii) the cause and duration of any impairment; (iii) the financial condition and near term prospects of the issuer; (iv) for securities with a reported decline in fair value, our ability to hold the security for a period of time sufficient to allow for any anticipated recovery of fair value; (v) the extent to which fair value may differ from cost; and (vi) a comparison of the income generated by the securities compared to alternative investments.We would recognize an impairment charge if a decline in the fair value of the marketable securities is judged to be other-than-temporary. We previously held auction rate securities, or ARS.ARS are bought and sold in the market place through a bidding process sometimes referred to as a “Dutch auction.”Subsequent to February 2008, all auctions involving the ARS that we held failed.In October 2008, we accepted an offer of a comprehensive settlement agreement from our cash investment advisor, UBS, in which all the ARS that we held could be redeemed at par value.During the second quarter of fiscal 2011, all of the ARS that we held were redeemed at par value. 7 3. Fair values of assets and liabilities ASC 820, Fair Value Measurements and Disclosures (formerly, SFAS 157, Fair Value Measurement), defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).”The standard establishes a consistent framework for measuring fair value and expands disclosure requirements about fair value measurements.ASC 820, among other things, requires us to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Fair value hierarchy ASC 820 discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).The statement utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: · Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets. · Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. · Level 3 - Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect our estimate of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Determination of Fair Value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency.The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. Our foreign currency derivative instruments are classified as Level 2 because they are valued using quoted prices and other observable data of similar instruments in active markets. Our convertible note receivable was classified within Level 3.In August 2009, we purchased a convertible note receivable from a privately-held venture capital funded technology company with a face value equal to the cost of $3.0 million, convertible into the issuer’s preferred stock under certain circumstances, bearing interest at a rate of 9% per annum which became callable on November 30, 2009.At July 31, 2010, we fully impaired the convertible note receivable due to our expected inability to recover any value from it. We also classified the ARS that we previously held within Level 3.As of May 1, 2010, the fair value of the ARS was $37.7 million.During the second quarter of fiscal 2011, all of the ARS that we held were redeemed at par value. In connection with our acquisition of CopperGate in November 2009, we agreed to pay up to an aggregate of $5.0 million in cash to specified CopperGate employees if certain milestones are achieved over a specified period.We estimated the fair value of this contingent consideration based on the probability that certain milestones would be met and the payments would be made on the targeted dates outlined in the acquisition agreement.In developing these estimates, we considered the revenue projections and historical results of CopperGate.This fair value measurement is based on significant inputs not observed in the market. 8 The table below presents the balances of our assets and liabilities measured at fair value on a recurring basis as of July 31, 2010 and January 30, 2010 (in thousands): As of July 31, 2010 Quoted Prices In Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Fair Value (Level 1 ) (Level 2) (Level 3) Money market funds $ $ $ — $ — Corporate bonds — — US agency discount notes — — Municipal bonds and notes — — Total cash equivalent and marketable securities — — Restricted cash — — Derivative instruments 49 — 49 — Total assets measured at fair value $ $ $ 49 $ — Accrued contingent payment for CopperGate acquisition $ — — $ As of January 30, 2010 Quoted Prices In Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Fair Value (Level 1 ) (Level 2) (Level 3) Money market funds $ $ $ — $ — Auction rate securities — — Corporate bonds — — US agency discount notes — — Municipal bonds and notes — — Total cash equivalent and marketable securities — Restricted cash — — Convertible note receivable — — Derivative instruments — — Total assets measured at fair value $ Accrued contingent payment for CopperGate acquisition $ — — $ 9 The table below presents a summary of the changes in Level 3 assets measured at fair value on a recurring basis (in thousands): Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Beginning balance at January 31, 2010 $ Total realized gains or losses included in net income 68 Purchases, sales and settlements, net ) Ending balance at May 1, 2010 $ Total realized gains or losses included in net income ) Purchases, sales and settlements, net ) Ending balance at July 31, 2010 $
